Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 1 of 20 PageID# 13518

                                                                                                      1

                                    UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF VIRGINIA
                                        ALEXANDRIA DIVISION

          NAVIENT SOLUTIONS, LLC,                   .        Civil Action No. 1:19cv461
                                                    .
                                Plaintiff,          .
                                                    .
                  vs.                               .        Alexandria, Virginia
                                                    .        December 1, 2020
          THE LAW OFFICES OF JEFFREY                .        11:07 a.m.
          LOHMAN, et al.,                           .
                                                    .
                                Defendants.         .
                                                    .
          .   .   .     .   .   .   .   .   .   .   .

                                 TRANSCRIPT OF MOTIONS HEARING
                            BEFORE THE HONORABLE LEONIE M. BRINKEMA
                                  UNITED STATES DISTRICT JUDGE
                                      (Via Teleconference)

          APPEARANCES:

          FOR THE PLAINTIFF:                        GEORGE R. CALHOUN, ESQ.
                                                    WHITNEY A. FORE, ESQ.
                                                    Ifrah PLLC
                                                    1717 Pennsylvania Avenue, N.W.
                                                    Suite 650
                                                    Washington, D.C. 20006

          FOR THE LOHMAN DEFENDANTS:                JEFFREY E. GRELL, ESQ.
                                                    Grell Feist PLC
                                                    825 Nicollet Mall, Suite 625
                                                    Minneapolis, MN 55402
                                                      and
                                                    THOMAS F. URBAN, II, ESQ.
                                                    Fletcher, Heald & Hildreth, PLC
                                                    1300 N. 17th Street, Suite 1100
                                                    Arlington, VA 22209

          FOR DEFENDANTS GST                        MIKHAEL D. CHARNOFF, ESQ.
              FACTORING, INC.;                      Perry Charnoff PLLC
              GREGORY TRIMARCHE; AND                1010 N. Glebe Road, Suite 310
              RICK GRAFF:                           Arlington, VA 22201


                                             (Pages 1 - 20)

                      COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES



                                                        Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 2 of 20 PageID# 13519

                                                                                            2

      1   OFFICIAL COURT REPORTER:           ANNELIESE J. THOMSON, RDR, CRR
                                             U.S. District Court, Third Floor
      2                                      401 Courthouse Square
                                             Alexandria, VA 22314
      3                                      (703)299-8595

      4

      5

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 3 of 20 PageID# 13520

                                                                                             3

      1                            P R O C E E D I N G S

      2               THE COURT:    All right, counsel, I hope you're all

      3   there on the phone.      This is Navient Solutions, LLC, versus The

      4   Law Offices of Jeffrey Lohman, et al., Civil Action 94cv461

      5   (sic).    I want counsel, the attorney who is speaking for the

      6   plaintiff to address -- to introduce him- or herself.

      7               MR. CALHOUN:    Good morning, Judge.           This is George

      8   Calhoun and Whitney Fore, Ifrah PLLC, for Navient Solutions,

      9   LLC.   I'll be speaking for the plaintiff today.

     10               THE COURT:    All right, Mr. Calhoun.

     11               And for The Law Offices of Jeffrey Lohman and as well

     12   as, as I understand it, Jeffrey Lohman and Jeremy Branch?

     13               MR. GRELL:    Yes, Your Honor.        This is Jeff Grell,

     14   yes, and I am representing The Law Offices of Jeffrey Lohman,

     15   Jeffrey Lohman, and Jeremy Branch, along with Tom Urban, who is

     16   also on the line today.

     17               THE COURT:    All right.     But you'll be the

     18   spokesperson, Mr. Grell?

     19               MR. GRELL:    Correct.

     20               THE COURT:    All right.     And then the attorney for GST

     21   Factoring, Inc., Gregory Trimarche, and Rick Graff?

     22               MR. CHARNOFF:    Yes, good morning, Your Honor.                This

     23   is Mike Charnoff, and I am representing GST Factoring, Gregory

     24   Trimarche, and Rick Graff.

     25               THE COURT:    All right.     That should be all three




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 4 of 20 PageID# 13521

                                                                                            4

      1   counsel then who are going to be the speakers.              Because we are

      2   on the record but obviously cannot see you, it's important that

      3   before you say anything, just say your last name so my court

      4   reporter knows who's speaking, and then we will avoid a lot of

      5   problems.

      6               I have before me the plaintiff's motion for partial

      7   summary judgment and the defendants' motions for summary

      8   judgment, and we've gone through this very voluminous record,

      9   and I think in my mind, the key question I would like Navient

     10   to answer for me is the argument the defendants are making that

     11   there is -- you are unable to show that any of the conduct by

     12   any of the defendants proximately caused the damages which

     13   you're seeking, because as I understand it, Mr. Calhoun, the

     14   only damages that your client is seeking in this case consists

     15   of, one, the attorneys' fees that your client incurred in

     16   having to defend these various TCPA actions that were either

     17   brought at arbitration proceedings or court proceedings, and

     18   also the loss of some of the loans that were cancelled as a

     19   result of your -- the alleged scheme.

     20               First of all, is that a correct description of the

     21   two types of damages you're seeking in this case?

     22               Mr. Calhoun, can you hear me?

     23               MR. CALHOUN:    I'm sorry, Your Honor, I put you on

     24   mute so that my shuffling around wouldn't make any noise.

     25               THE COURT:    Okay.




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 5 of 20 PageID# 13522

                                                                                            5

      1               MR. CALHOUN:    This is George Calhoun for Navient.

      2   The categories of damage that we're taking on are the

      3   attorneys' fees, the losses on some of the loans, and the

      4   settlement -- some of the settlement payments that were made in

      5   connection with these cases.

      6               THE COURT:    Right.   So that all of your damages are a

      7   result of these TCPA actions that were brought against your

      8   client.

      9               MR. CALHOUN:    The loans would, would qualify under

     10   any theory, you know, so one of -- you know, we have alleged

     11   that we were harmed when these borrowers were advised not to

     12   pay their loans.     That's a very difficult issue to quantify,

     13   but we do have for these ones that ended up filing lawsuits, we

     14   were able to quantify it because we were able to identify them

     15   and tie them to the program, so those would fall and we would

     16   say those are damages under any theory regardless of whether

     17   there's a TCPA case --

     18               THE COURT:    Yeah.

     19               MR. CALHOUN:    -- as a result of the instructions not

     20   to pay the loans.

     21               THE COURT:    No, but the reality of it is you've just

     22   sort of admitted you have -- other than the individuals who

     23   brought the TCPA claims, and in those cases, you did various

     24   compromises, so you lost revenue from those loans, and you may

     25   have had to also pay attorneys' fees to get to that point,




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 6 of 20 PageID# 13523

                                                                                            6

      1   you're telling me that you don't have any actual evidence as to

      2   other loans that you may have lost revenue from as a result of

      3   the actions of, say, the GST people?

      4               MR. CALHOUN:    Yeah.   We know that it happened, but we

      5   haven't been able to quantify it.

      6               THE COURT:    All right.    But so the answer basically

      7   is if you can't quantify it, then it would be, I think,

      8   impossible at court and at trial to get anything.                That would

      9   be considered inchoate.      So your damages result from what I'll

     10   call the TSP end of the case, right?

     11               MR. CALHOUN:    That's correct, Your Honor.

     12               THE COURT:    Okay.   So then the question is -- and I'm

     13   surprised that that TSP issue is really only addressed in

     14   basically a paragraph of your pleadings as far as we can tell,

     15   but if, in fact, Navient was violating the statute, then how in

     16   the world can you argue that you're entitled to any damages?

     17               MR. CALHOUN:    Well, that's a, that's a big if, number

     18   one, Your Honor.     Again, this is George Calhoun for Navient.

     19   So we fundamentally disagree that we were violating the statute

     20   I think is where I would like to start, and -- but in any case,

     21   the, the reason that we -- that this harmed us is because if

     22   one were to conclude that our systems violated the TCPA,

     23   Navient Systems violated TCPA, there wouldn't be any phone

     24   calls whatsoever if they hadn't advised these borrowers not to

     25   pay Navient, not to pick up the phone, to try to increase the




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 7 of 20 PageID# 13524

                                                                                            7

      1   number of calls to inflate the, you know, these claims.

      2               THE COURT:    Yeah, but the, but the problem -- wait.

      3   But the problem is I don't disagree with you.              I mean, it's

      4   sort of an entrapment kind of theory, you know.               But for the

      5   conduct of these folks, you wouldn't have been involved in

      6   making the robocalls or the improper calls to these people in

      7   the first place, but the problem is if, in fact -- and I

      8   understand the Supreme Court is going to be hearing a case

      9   involving whether the type of system you use qualifies.

     10               Is that correct?

     11               MR. CALHOUN:    There is a case that's been before the

     12   Supreme Court that will clarify the scope or the definition of

     13   an autodialer under the TCPA; that's correct, Your Honor.

     14               THE COURT:    Now, is Navient actually a party in that

     15   lawsuit?

     16               MR. CALHOUN:    I don't believe so, no, Your Honor.

     17               THE COURT:    But my understanding is the district

     18   court decision that came out of the Western District of

     19   Pennsylvania that, as I understand it, found that Navient's

     20   system does not violate the statute, that that is on appeal,

     21   and the appeal has been stayed pending how the Supreme Court

     22   resolves the issue.      So Navient's system, I assume, is

     23   definitely at stake in that Supreme Court decision.

     24               Is that correct, Mr. Calhoun?

     25               MR. CALHOUN:    I think the Supreme Court decision -- I




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 8 of 20 PageID# 13525

                                                                                            8

      1   think the Supreme Court decision would certainly provide

      2   clarity on what is and what is not an autodialer, and that

      3   would likely apply to Navient.

      4                THE COURT:   Okay.   Now, if the Supreme Court were to

      5   find that the system that Navient is using violates the

      6   statute, how could you then argue that you're entitled to any

      7   damages in this case?

      8                MR. CALHOUN:   Well, Your Honor, so the first part of

      9   that would be I don't think that does anything with the

     10   tortious interference where they have instructed these -- they

     11   recruited these borrowers to fraudulently, instructed them not

     12   to pay, caused them not to pay.

     13                THE COURT:   Well, I might be -- okay.           Let me -- I

     14   might agree with you on that, but if that were the case, that

     15   would possibly put the GST group still on the hook, but how

     16   would the Lohman folks be liable for that?

     17                As I understand it, the only thing the Lohman

     18   people -- the Lohman lawyers or the Lohman group gets involved

     19   here is in getting these debtors to notify Navient to stop --

     20   not to call them, and then, you know, basically setting them up

     21   to call because they're in default, and triggering the TSP

     22   violation.

     23                MR. CALHOUN:   Your Honor, but it's more than that

     24   because what they also did was they told everyone, hey, we're

     25   not going to take any of these cases unless they're not paying,




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 9 of 20 PageID# 13526

                                                                                            9

      1   so -- and the -- this entire program was set up to allegedly

      2   resolve these loans through what they called violations, and as

      3   Mr. Mize testified, the only violation they ever considered was

      4   a TCPA.    He didn't do litigation himself, and he's told by

      5   Lohman that we can only take cases where they're not paying.

      6                So the instructions to have them stop paying really

      7   can't be separated from the Lohman firm because for them to get

      8   a case to the Lohman firm, they have to tell them to stop

      9   paying.    They have to get them to stop paying so they can get

     10   the possibility of phone calls.

     11                So it's not separable like that.          The defendants

     12   would like it to be, but it just doesn't work that way because

     13   of how these defendants interconnect.

     14                THE COURT:   All right.    Mr. Grell?

     15                MR. GRELL:   Yes, Your Honor.       This is Jeff Grell.

     16   First of all, I, I have to question this argument that there

     17   wouldn't have been any ATDS calls in the absence of what the

     18   defendants purportedly did.       These were just distressed

     19   borrowers.    That's, that's what these marketing materials were

     20   targeting, not that my clients had anything to do with the

     21   marketing materials, but that's who they were targeting.

     22                There's no way to prove how many ATDS calls would

     23   have been made with or without the intervention of the

     24   defendants.    First of all, there's no evidence of that

     25   whatsoever, so this argument is total speculation by Navient.




                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 10 of 20 PageID# 13527

                                                                                           10

      1                 Second, as far as the Lohman defendants advising

      2    people to stop paying, assuming that's true, over and over

      3    again, Navient refutes this claim that this is somehow unlawful

      4    or tortious.    There's no case that they cite in support of this

      5    argument.

      6                 And people are often advised by their lawyers to

      7    breach contracts for various reasons.          If anybody's been

      8    through a divorce, there are certain debts that you don't pay

      9    because there's advantages in the divorce to make them mutual

     10    between the spouses and not pay them off on your own.

     11                 The case I was thinking of that's probably most

     12    relatable to people, especially sports fans, you know, if

     13    you're a sports agent and you've got a star quarterback and

     14    he's got a bad contract, you say:        Hey, don't play in the

     15    preseason.    Sit out, and make these people renegotiate your

     16    contract.

     17                 You never hear of an NFL team suing that agent for

     18    tortious interference with contract.          It's not tortious.           It's

     19    justified under all of the case law that we have cited because

     20    you could always respond by requesting good advice, which is

     21    what the Lohman defendants did here.

     22                 And yeah, the Lohman defendants were well aware of

     23    Navient's propensity to violate the TCPA, and they said:                   Hey,

     24    if you quit paying, it's likely that Navient will call you

     25    eight times a day, and within five days, we'll probably have




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 11 of 20 PageID# 13528

                                                                                           11

      1    enough for a TCPA case, because that's what Navient does, and

      2    they're well known for doing it.        That's just a lawyer being a

      3    lawyer in my opinion.

      4                And finally, go and look at their record if you have

      5    any questions.    There's, there's really no evidence that, that

      6    the Lohman defendants advised people to stop calling.                  And

      7    Mr. Calhoun's arguments, well, they wouldn't take any clients

      8    unless -- I mean, excuse me, stop paying.            The argument is they

      9    wouldn't take any clients who were still paying on their loan.

     10    That's -- there is much testimony that it's not -- I will say

     11    it's at a minimum disputed, so that doesn't really get us

     12    anywhere on summary judgment.

     13                But it's not -- the Lohman defendants take TCPA

     14    claims.   Whether you're paying your debt or not doesn't matter.

     15    What matters is whether you're dealing with a, with a creditor

     16    who, who violates the TCPA, which Navient has a reputation for

     17    doing, and that's undisputed.       So that's my response to that

     18    point.

     19                The main thing is just there's no, there's no law,

     20    there's no even logical argument that telling people not to pay

     21    a loan is somehow tortious.      It's certainly not racketeering

     22    activity.    That's just crazy.

     23                THE COURT:   All right.     Mr. Charnoff, do you want to

     24    speak on the issue of damages?

     25                                 (No response.)




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 12 of 20 PageID# 13529

                                                                                           12

      1                THE COURT:   Mr. Charnoff, are you there?

      2                                 (No response.)

      3                THE COURT:   Mr. Calhoun, can you still hear me?

      4                MR. CALHOUN:    We can hear you, Your Honor.

      5                THE COURT:   All right.     Mr. Grell, can you still hear

      6    me?

      7                MR. GRELL:   Yeah, I can hear you.          There were a

      8    couple of beeps, I don't know if he got disconnected or what,

      9    just as I stopped talking.

     10                THE COURT:   Well, I'm going to -- I'm going to

     11    shorten the agony here.      I, you know, I think, Mr. Grell, you

     12    actually fairly pointed to the fact that the evidence in this

     13    case is all over the place.      I think that there are some

     14    serious problems for both sides.

     15                I think that the RICO claims could probably be

     16    sustained at a trial.      I think there's enough evidence that a

     17    reasonable jury could find the RICO violation.              I also think

     18    there's enough evidence that they could find that there is not

     19    a RICO violation.

     20                In terms of the biggest concern I have, frankly, is

     21    the issue about whether or not the plaintiff can really show

     22    that any of the conduct here proximately caused the damages,

     23    and I think that the fact that the Supreme Court may resolve a

     24    significant issue in this case, which is whether the, the way

     25    in which Navient makes these automated calls violates the




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 13 of 20 PageID# 13530

                                                                                           13

      1    federal statute, would have a huge material difference in my

      2    view on the outcome of this case.

      3                So what I'm going to do is I'm going to deny both

      4    motions, all motions for summary judgment.             I'm finding that

      5    there's sufficient material facts at issue in this case such

      6    that the case can't be resolved on summary judgment.

      7                I also notice and it's sort of interesting, I had my

      8    law clerk look at the cases that the plaintiff was citing for

      9    many of its arguments, and I did not find any that involved

     10    summary judgment decisions.      They were -- most of them were

     11    decisions made after a trial, where the court had a fully

     12    developed evidentiary record and could then opine upon whether

     13    there was an adequate RICO case or a non-adequate RICO case.

     14    There were a couple of motions to dismiss as well that were

     15    cited, but in terms of just the procedural posture, summary

     16    judgment is a very different animal, and there's enough

     17    evidence on both sides that I think at this point summary

     18    judgment is not appropriate.

     19                Now, having said that, I think everybody ought to

     20    give some serious thought to thinking about whether you can

     21    settle.   I notice that some of the original defendants in this

     22    case, there have been settlements worked out.              I have no idea

     23    what was involved in those settlements, but in this case, Judge

     24    Buchanan, I don't know how many -- you have had, I think, some

     25    fair discovery disputes with her.        She's the magistrate judge




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 14 of 20 PageID# 13531

                                                                                           14

      1    who knows this case pretty well.        If you would want to try a

      2    chance at mediating with her, that's fine.             There are plenty of

      3    private mediators.     And if you don't want to try to settle,

      4    that's also fine.

      5                At this point, the problem that we have from a

      6    logistical standpoint, we have two issues.             The first is we're

      7    not scheduling civil jury trials for the foreseeable future.

      8    We have -- you've probably seen our latest order from the chief

      9    judge has postponed all criminal jury trials, and we probably

     10    had close to a dozen in the hopper to be tried in November and

     11    December.    They've been put off now to the earliest, I believe,

     12    would be January 19, and even then, depending upon the COVID

     13    situation, I'm not sure that they'll start up again, but the

     14    criminal trials will have to take -- they take priority, and we

     15    cannot conduct at this point more than two trials at a time,

     16    and so things are very slow.

     17                There are also civil cases that have been in the

     18    pipeline for some time awaiting a trial which would have

     19    priority over, over this one.

     20                So at this point, given the fact that the Supreme

     21    Court decision would be very valuable in having a full picture

     22    of the legal issues in this case and the Supreme Court clearly

     23    will issue an opinion by no later than June 30, my proposal is

     24    that I'll give you a trial date in late July, which would allow

     25    you enough time to, number one, if you're going to settle,




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 15 of 20 PageID# 13532

                                                                                           15

      1    settle.   If the Supreme Court's ruling comes out even before

      2    June 30, that gives you-all time to absorb it and possibly to

      3    re-brief the issue of causality, because I think that that in

      4    my view is a critical issue for the issue of damages.

      5                So I don't know if you have your calendars in front

      6    of you.   We can just set a date in July now, but that would be

      7    the earliest that I could conceive of this case going to trial

      8    even if we weren't waiting for the Supreme Court, because we

      9    have to get all the criminal cases out of the hopper first and

     10    then those civil cases that have been waiting to be tried.

     11                MR. CHARNOFF:    Your Honor, this is Mike Charnoff.                 I

     12    want to apologize.     When you asked me if I wanted to weigh in

     13    on the last question --

     14                THE COURT:   Yeah.

     15                MR. CHARNOFF:    -- I went to turn off my mute, and I

     16    believe I disconnected myself.

     17                THE COURT:   Okay.

     18                MR. CHARNOFF:    I have been back in for a few minutes,

     19    and I have been listening to your reasoning.

     20                I'm going to volunteer immediately that I already

     21    have a two-week jury trial set for July 19 through July 30,

     22    which has been, like many trial dates, heavily contested and

     23    moved around several times already.

     24                THE COURT:   Yeah, yeah.

     25                MR. CHARNOFF:    I don't expect that one is going to




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 16 of 20 PageID# 13533

                                                                                            16

      1    get moved again, but other than that, afterwards, I'm available

      2    again until December.

      3                THE COURT:    Is there any chance that case would not

      4    be done before August 2?

      5                MR. CHARNOFF:    No.    Unfortunately, that one is going

      6    to go the full way.      It's multiple parties and --

      7                THE COURT:    All right.

      8                MR. CHARNOFF:    -- has a ton of fact witnesses and

      9    experts in that case.

     10                THE COURT:    So the week of August 9 then would be

     11    definitely safe?

     12                MR. CHARNOFF:    Yes.   Yes, Your Honor.

     13                THE COURT:    How about for the other counsel?

     14    Mr. Calhoun?

     15                MR. CALHOUN:    Your Honor, I hoped -- this is

     16    Mr. Calhoun.    I would have hoped it would have been last

     17    August, but August 9 works for me.

     18                THE COURT:    All right.     And how about, Mr. Grell, how

     19    about for you?

     20                MR. GRELL:    That's open for me, thanks.

     21                THE COURT:    All right.     So look, I'll --

     22                MR. URBAN:    Your Honor, this is Tom Urban.

     23    Unfortunately, I've got a trial starting August 17.                  I imagine

     24    this is going to be more than a one-week trial.

     25                THE COURT:    Not necessarily.        We try things pretty




                                                Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 17 of 20 PageID# 13534

                                                                                           17

      1    quickly here.

      2                Are you -- you're cocounsel on this case, or are you

      3    local counsel?

      4                MR. URBAN:   I'm local counsel, Your Honor.

      5                THE COURT:   Well, I can have you here the first week,

      6    and if the case went into the second week, we could excuse you

      7    at that point.

      8                MR. URBAN:   Thank you.

      9                THE COURT:   Yeah.   Local counsel are of most value in

     10    terms of getting the jury settled and making sure that, you

     11    know, outside counsel really knows how things operate, so

     12    that's not a problem, Mr. Urban.

     13                MR. URBAN:   Thank you, Your Honor.

     14                THE COURT:   All right?     We'll issue an order today

     15    that sets the case for trial by jury starting on Monday,

     16    August 9.    When I do jury trials in civil cases, my juries are

     17    eight people.    The minimum number for a civil case is six.

     18    They're not alternates.      The jury is eight, but should we lose

     19    one or two people along the way, we'd still have enough to try

     20    the case.

     21                Depending upon where we are with vaccinations and

     22    COVID and assuming the case goes to trial, it's possible I

     23    might increase the jury to ten just to have a few extra folks

     24    because one of the things that courts around the country are

     25    seeing is that jurors either themselves or family members




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 18 of 20 PageID# 13535

                                                                                           18

      1    either get sick or get exposed, and it creates problems, they

      2    have to drop out.      The few trials we've had here, that actually

      3    happened in one of them.      So I want to have enough, so I might

      4    very well have a ten-person, but it would be eight to ten

      5    people, depending upon where we are.

      6                And obviously, we'll be in touch with you in mid-July

      7    assuming that that date holds to work out any motions in limine

      8    or pretrial matters.

      9                But that's, that's the lay of the land.              As I've

     10    said, I really recommend both sides might want to think about

     11    trying to see if you can work out a resolution since other

     12    members of this case have done so, but if not, we'll see you

     13    sometime hopefully in the summer, all right?

     14                MR. CALHOUN:    Thank you, Your Honor.

     15                THE COURT:    All right, thank you.

     16                MR. URBAN:    Yes, Your Honor.       Do you want to schedule

     17    a pretrial before August 9?

     18                THE COURT:    Who's speaking, please?

     19                MR. URBAN:    That was Tom Urban.        Sorry.

     20                THE COURT:    Mr. Urban.

     21                Have we have not done the final pretrial in this case

     22    yet?

     23                A VOICE:    No, Your Honor.     We haven't.         If you

     24    remember, it got pushed off for the motions for summary

     25    judgment.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 19 of 20 PageID# 13536

                                                                                           19

      1                THE COURT:   That's right, all right.            Well, the final

      2    pretrial would be the time at which you would file your witness

      3    lists and exhibits and any uncontested or any stipulated facts,

      4    and we should have that done in advance.            Let's make all of

      5    that due -- hold on one second.

      6                All right, the pretrials that I'm doing in, in June,

      7    this does not have to be on that calendar.             How about Thursday,

      8    July 8?

      9                All right.   And we can do it -- we can see whether we

     10    need an actual -- we don't normally need a pretrial conference

     11    if I've already set the trial date, but I'll set July 8 at

     12    10:00 for pretrial motions.      How's that?        Because that gives

     13    you a few weeks before the trial.        So if you want to have any

     14    motions in limine heard or anything else, that's the July 8

     15    date.

     16                And then in terms of filing your exhibits and your

     17    witness lists, let's back that up to June 18.              So exhibit and

     18    witness lists filed by June 18, and that gives enough time for

     19    any objections to be filed such that we can hear the argument

     20    of those at the pretrial -- final pretrial.

     21                And my law clerk -- we'll get an order out to you

     22    with those dates in it.      All right?

     23                MR. URBAN:   Thank you, Your Honor.

     24                THE COURT:   All right.

     25                MR. CALHOUN:    Thanks, Your Honor.




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
Case 1:19-cv-00461-LMB-TCB Document 396 Filed 12/04/20 Page 20 of 20 PageID# 13537

                                                                                           20

      1                THE COURT:   And again, don't hesitate to call Judge

      2    Buchanan or a private mediator if you think that that would be

      3    beneficial.

      4                All right, if there's nothing further then, we're

      5    going to sign off for our next case.          Thank you.

      6                MR. CALHOUN:    Thank you, Your Honor.

      7                THE COURT:   All right.

      8                                 (Which were all the proceedings

      9                                  had at this time.)

     10

     11                         CERTIFICATE OF THE REPORTER

     12          I certify that the foregoing is a correct transcript of

     13    the record of proceedings in the above-entitled matter.

     14

     15

     16                                                    /s/
                                                    Anneliese J. Thomson
     17

     18

     19

     20

     21

     22

     23

     24

     25




                                               Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
